Judgment, Supreme Court, Bronx County (Thomas A. Farber, J.), rendered November 13, 2006, convicting defendant, after a jury trial, of attempted assault in the first degree, and sentencing him to a term of 31/2 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s acceptance of the testimony of the victim and that of an officer to whom defendant made an incriminating statement, along with its rejection of defendant’s testimony. Concur—Tom, J.P., Mazzarelli, Andrias, Saxe and DeGrasse, JJ.